DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is Continuation of 15/209,685 (now PAT 10,395,247) field on 07/13/2016, which is a CIP of 14/587,745 (now PAT 10,318,936), which is a CIP of 13/782,587 (now 10,395,223).

Status of Claims
	Claims 1-20 are currently pending and allowed.

Response to Remarks
Applicant’s arguments, see Remarks, filed on 01/04/2022, with respect to rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  Examiner agrees that Vancici fails to teach the amended limitation – “receiving, by a computer system over a computer network from a recipient financial institution, (i) a public identifier associated with a recipient and (ii) a private profile identifier that was generated by the recipient financial institution, the private identifier being embedded with information that identifies the recipient financial institution”.  Vancicni teaches storing “information sufficient for the member bank to identify the user” and passing this information to bank computer system, such that the bank can access its own information directory to obtain account information (see Column 5 line 64 through column 6 line 21).  Vancini falls short of teaching a private identifier, and more importantly, Vancini does not teach “the private identifier being embedded with information that identifies the recipient financial institution”, as required by the amended independent claims.  Examiner also agrees that Musser fails to fulfill Vancini’s deficiency, because Musser teaches the private virtual identifier is for the sender, not the recipient.  Springer does not teach private identifier, thus it also fails to address the amended limitation.  Updated search has been performed, but no prior art was found.  Therefore, the rejection of claims 1-20 under 35 U.S.C. 103 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The best references found by Examiner are Vancini et al. (Patent No.: US 9,928,490), Musser et al. (Patent No.: US 8,751,381) and Springer (The PayPal Account, Chapter 2, link.springer.com, Apr 30, 2007).  These references, whether individually or combined, fail to teach every limitations in the amended independent claims.  None of the references teach “receiving, by a computer system over a computer network from a recipient financial institution, (i) a public identifier associated with a recipient and (ii) a private profile identifier that was generated by the recipient financial institution, the private profile identifier being embedded with information that identifies the recipient financial institution, the recipient having a recipient account at the recipient financial institution, the private profile identifier being a unique identifier for the recipient at the recipient financial institution, the recipient financial institution associating the private profile identifier with an account number of the recipient account at the recipient financial institution, and the public identifier having been confirmed as useable to contact the recipient; storing, by the computer system, a record including the public identifier and the private profile identifier in an information directory, the record not including the account number of the recipient account; receiving, by the computer system over the computer network, a funds transfer request to transfer funds from a sender account of a sender at a sender financial institution to the recipient account at the recipient financial institution, the funds transfer request identifying the recipient by the public identifier,  the funds transfer request not including the account number of the recipient account at the recipient financial institution or the private profile identifier, and the private profile identifier not being shared with the sender; determining, by the computer system, the private profile identifier for the recipient based on the public identifier in the funds transfer request and using the record stored in the information directory”, which is required by amended independent claim 1.  Similar limitation is also recited in amended independent claim 11.  Vancicni teaches storing “information sufficient for the member bank to identify the user” and passing this information to bank computer system, such that the bank can access its own information directory to obtain account information (see Column 5 line 64 through column 6 line 21).  Vancini falls short of teaching a private identifier, and more importantly, Vancini does not teach “the private identifier being embedded with information that identifies the recipient financial institution”, as required by the amended independent claims.  Examiner also agrees that Musser fails to fulfill Vancini’s deficiency, because Musser teaches the private virtual identifier is for the sender, not the recipient.  Springer does not teach private identifier, thus it also fails to address the amended limitation.  
The private identifier is sent to the sender financial institution to facilitate the fund transfer such that the sender financial institution associates the transfer of the funds with the private identifier.  The recipient financial institution is able to figure out the recipient’s account number from the private identifier received from the sender financial institution.  By doing so, the account number of the recipient account does not need to be shared with the sender, the sender financial institution or the transaction system.  As such, the private identifier provides an additional level of security in fund transfer.  Therefore, claims 1-20 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JAN-2022